The present application is being examined under the pre-AIA  first to invent provisions. 

This action is responsive to the amendment filed on May 21, 2021.

Claims 1-2, 4, 6-8, 10 and 12-21 are pending. Claims 3, 5, 9 and 11 were previously cancelled. Claims 1-2, 4, 6-7, 12-17 and 19 are currently amended. Claim 21 is newly added.

The rejection of claims 1, 4, 6-8, 10 and 12-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s amendment.

The rejection of claims 1-2, 4, 6-8, 10 and 12 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Griese et al. (US 2006/0234890) is withdrawn in view of Applicant’s amendment and arguments therein.

The rejection of claims 1-2, 4, 6-8, 10 and 12 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al. (US Patent No. 6,544,942) is withdrawn in view of Applicant’s amendment.

The rejection of claims 1-2, 4, 6-8, 10 and 12 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Underwood et al. (US 2009/0264329)  is withdrawn in view of Applicant’s amendment.

The rejection of claims 1-2, 4, 6-8, 10 and 12 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryther et al. (US 2010/0317559) is withdrawn in view of Applicant’s amendment.

The rejection of claims 1-2, 4, 6-8, 10 and 12 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryther et al. (US 2010/0317560) is withdrawn in view of Applicant’s amendment.

Terminal Disclaimer
For the record, the terminal disclaimer filed on September 25, 2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9,023,782 and 9,994,798 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 is indefinite in the recital of “selected from the group consisting of food processing equipment and environmental surfaces comprising walls, floors and equipment used during food preparation” in lines 2-4 because the term “comprising” conflicts with the Markush 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4, 6-8, 10 and 12-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al. (US Patent No. 6,544,942), hereinafter “Smith” in view of Man et al. (US 2006/0113506), hereinafter “Man.”
	Smith teaches a cleaning, degreasing or stripping solvent concentrate and instructions for mixing the concentrate with water, i.e., diluting the concentrate with water, wherein the concentrate contains a sufficient amount of cosolvent or surfactant so that a pseudo-stable phase-splitting composition will form when the concentrate is mixed with water according to the instructions (see col. 2, line 64 to col. 3, line 3; abstract). The solvent concentrates will contain at least about 5% solvent, preferably at least about 25% solvent, more preferably at least about 65% solvent, and most preferably about 75 to about 95% solvent (see col. 5, lines 61-67). One of the preferred solvent is benzyl alcohol (see col. 5, lines 57-60).  The composition can contain one or more cosolvents or surfactants to assist in providing the desired pseudo-stable and phase-splitting behavior (see col. 6, lines 1-3). Preferred cosolvents include 2-(2-aminoethoxy)ethanol, monoethanolamine, diethanolamine, and triethanolamine, among others (see col. 6, lines 23-24). It is noted that the cosolvent or the composition does not 6 -C24 alkylbenzene sulfonates (see col. 7, lines 20-21). The solvent compositions can contain various adjuvants such as chelants, builders, thickeners, fragrances, dyes, pH adjusters, anticorrosion additives and antirust additives (see col. 8, line 66 to col. 9, line 2) and can also contain from about 0.01 to about 10 wt% antimicrobial or biocidal agent (see col. 8, lines 61-65). Smith also teaches a method of removing a coating or a soil from a surface, comprising applying to the surface a pseudo-stable mixture containing water, polar solvent that is denser than water, and a sufficient amount of cosolvent or surfactant so that the mixture phase-separates following application of the mixture to the surface, allowing the mixture to phase-separate, allowing the polar solvent to soften or dissolve the coating or soil, and removing the softened coating or soil (see col. 3, lines 19-27). The solvent compositions can be applied to a variety of materials on a variety of surfaces, for example, the solvent compositions can be used to remove paints, finishes, photoresists, inks, oils, food soils and other coatings from a variety of surfaces, including hard surfaces and soft surfaces having smooth or porous topography; and suitable hard surfaces include, for example, architectural surfaces (e.g., floors, walls, windows, sinks, tables, counters and signs), eating utensils, etc. (see col. 3, lines 38-63). The ingredients in the concentrate can represent about 1 to about 99% of the diluted mixture, more preferably about 5 to about 50%, and most preferably about 6 to about 25% (see col. 9, lines 12-15). For 
	It is known from Man, an analogous art in cleaning compositions for cleaning any of a variety of objects like pipes or vessels in a food processing plant or a floor (see abstract; paragraph [0009], page 1), that anionic surfactants include alkylaryl sulfonic acids and salts thereof (see paragraph [0145], page 15, and an example is monoethanolamine salt of a straight (linear) alkyl benzene sulfonate (see paragraph [0146], page 15).
With respect to differences (1)-(4), it would have been obvious to one of ordinary skill in the art at the time the invention was made to have performed a method for removing a polymerized fat soil or food soils with a composition comprising benzyl alcohol, monoethanolamine and/or 2-(2-aminoethoxy)ethanol and alkylbenzene sulfonate, in their 
With respect to the respective proportions of the solvents like benzyl alcohol, and cosolvents like monoethanolamine, considering that Smith teaches that the solvent concentrates will contain at least about 5% solvent to about 95% solvent (see col. 5, lines 61-67), and 0 to 50% cosolvents like monoethanolamine (see col. 6, line 67 to col. 7, line 3), the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With respect to the amount of the surfactant like C6 -C24 alkylbenzene sulfonates, Smith teaches that the solvent concentrates will contain no more than about 10% surfactant as disclosed in col. 8, lines 19-24, hence, as the word “about” permits some tolerance (see In re Ayers, 69 USPQ 109, and In re Erickson, 145 USPQ 207), the “no more than about 10% surfactant” In re Woodruff 16 USPQ 2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v.  Banner 227 USPQ 773 (Fed. Cir. 1985); In re Aller 105 USPQ 233 (CCPA 1955).
Considering that Smith in view of Man teaches a composition comprising similar ingredients with overlapping and close-enough proportions, and the composition may contain pH adjusters as disclosed in col. 6, line 66 to col. 9, line 2, it would have been obvious to one of ordinary skill in the art at the time the invention was made to reasonably expect the composition of Smith, when diluted, would generate a use solution pH as those recited. 
	It would also have been obvious to one of ordinary skill in the art at the time the invention was made to not have included thickeners nor sodium compounds because the thickeners are only optional ingredients as disclosed in col. 8, line 66 to col. 9, line 1 and none of the essential ingredients in Smith contain sodium. 
With respect to difference (5), it would also have been obvious to one of ordinary skill in the art at the time the invention was made to reasonably expect the composition of Smith in view of Man to be non-corrosive to aluminum and be compatible with catalytic converter substrate surfaces because Smith in view of Man teaches similar ingredients with overlapping and close-enough proportions as discussed above, hence, would behave similarly.  

Claims 1-2, 4, 6-8, 10 and 12-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Underwood et al. (US 2009/0264329), hereinafter “Underwood” in view of Man.
	Underwood teaches cleaner concentrates which are capable for use in making cleaners that are capable of removing from surfaces fresh, greasy soils and polymerized soils more recently encountered in the food service industry originating from non-trans-fat oils, wherein the cleaner concentrates include one or more alkalinity sources, one or more chelants, one or more surfactants, and as a remainder, water (see abstract). Suitable alkalinity sources include, but are not limited to, one or more organic alkalinity sources, one or more inorganic alkalinity sources, or combinations thereof; suitable organic alkalinity sources include monoethanolamine, monopropanolamine, diethanolamine, dipropanolamine, triethanolamine, tripropanolamine, .  . . the like; and suitable inorganic alkalinity sources include alkali metal hydroxide like sodium hydroxide, or combinations thereof (see paragraph [0031], page 4). In some aspects, the one or more alkalinity sources may be from about 3 wt % to about 24 wt %, based on the total weight of the cleaner concentrate; in other aspects, the one or more alkalinity sources may be from about 6 wt % to about 18 wt %, based on the total weight of the cleaner concentrate (see paragraph [0032], pages 4-5). The one or more surfactants may be present in an amount from about 0 wt % to about 39 wt %, based on the total weight of the cleaner concentrate (see paragraph [0007], page 1). Some examples of one or more surfactants comprise one or more of an anionic surfactant, nonionic surfactant, cationic surfactant, or amphoteric or zwitterionic surfactant (see paragraph [0013], page 2). Suitable anionic surfactants include linear alkylbenzene sulfonic acids and their salts (see paragraph [0043], 
specifically disclose: (1)  a method for removing a polymerized fat soil wherein the concentrate comprises alkanolamine, monoethanolamine linear alkyl benzene sulfonate and solvent, in their respective proportions, the concentrate not containing thickeners, and wherein the diluted concentrate has a use solution pH of less than 11 as recited in independent claim 1; (2) the solvent is benzyl alcohol as recited in claims 8 and 10; (3) the alkanolamine source is 
	It is known from Man, an analogous art in cleaning compositions for cleaning any of a variety of objects like pipes or vessels in a food processing plant or a floor (see abstract; paragraph [0009], page 1), that anionic surfactants include alkylaryl sulfonic acids and salts thereof (see paragraph [0145], page 15, and an example is monoethanolamine salt of a straight (linear) alkyl benzene sulfonate (see paragraph [0146], page 15).
With respect to differences (1)-(3), it would have been obvious to one of ordinary skill in the art at the time the invention was made to have performed a method for removing a polymerized fat soil with a composition comprising benzyl alcohol, monoethanolamine and alkylbenzene sulfonate, in their optimum proportions, because these are some of the suitable selections of solvents, alkalinity sources and surfactants taught by Underwood.  It would also have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the alkylbenzene sulfonate of Underwood with monoethanolamine salt of a straight (linear) alkyl benzene sulfonate of Man because the simple substitution of one alkylbenzene sulfonate for another would achieve the predictable result of acting as anionic surfactant.  In 
With respect to the respective proportions of the alkalinity source like monoethanolamine, alkylbenzene sulfonate surfactant, and solvents which comprise benzyl alcohol, considering that Underwood teaches one or more alkalinity sources from about 3 wt % to about 24 wt %, based on the total weight of the cleaner concentrate in paragraph [0032], surfactant in an amount from about 0 wt % to about 39 wt %, based on the total weight of the cleaner concentrate as disclosed in paragraph [0007], and one or more solvents present in the cleaner concentrate in an amount that is the remainder to 100 wt%, based on the total weight of the cleaner concentrate as disclosed in paragraph [0058], the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Considering that Underwood in view of Man teaches a composition comprising similar ingredients with overlapping proportions, and the composition may contain pH buffers as disclosed in paragraph [0073] in Underwood, it would have been obvious to one of ordinary 
With respect to differences (4)-(5), it would have been obvious to one of ordinary skill in the art at the time the invention was made to have prepared a concentrate composition comprising benzyl alcohol, monoethanolamine and alkylbenzene sulfonate, in their optimum proportions, because these are some of the suitable selections of solvents, alkalinity sources and surfactants taught by Underwood.  It would also have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the alkylbenzene sulfonate of Underwood with monoethanolamine salt of a straight (linear) alkyl benzene sulfonate of Man because the simple substitution of one alkylbenzene sulfonate for another would achieve the predictable result of acting as anionic surfactant.  In addition, the substitution of one anionic surfactant salt form for another is likely to be obvious when it does no more than yield predictable results.
With respect to the respective proportions of the alkalinity source like monoethanolamine, alkylbenzene sulfonate surfactant, and solvents which comprise benzyl alcohol, considering that Underwood teaches one or more alkalinity sources from about 3 wt % to about 24 wt %, based on the total weight of the cleaner concentrate in paragraph [0032], surfactant in an amount from about 0 wt % to about 39 wt %, based on the total weight of the cleaner concentrate as disclosed in paragraph [0007], and one or more solvents present in the cleaner concentrate in an amount that is the remainder to 100 wt%, based on the total weight of the cleaner concentrate as disclosed in paragraph [0058], the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
 Considering that Underwood in view of Man teaches a composition comprising similar ingredients with overlapping proportions, and the composition may contain pH buffers as disclosed in paragraph [0073] in Underwood, it would have been obvious to one of ordinary skill in the art at the time the invention was made to reasonably expect the composition of Underwood, when diluted, would generate a use solution pH as those recited. 
	It would also have been obvious to one of ordinary skill in the art at the time the invention was made to not have included sodium compounds or sodium hydroxide because the sodium hydroxide is only part of the selections of alkalinity sources as disclosed in paragraph [0031], hence, not a required component and none of the essential ingredients in Underwood contain sodium. 
With respect to difference (6), it would also have been obvious to one of ordinary skill in the art at the time the invention was made to reasonably expect the composition of Underwood in view of Man to be non-corrosive to aluminum and be compatible with catalytic converter substrate surfaces because Underwood in view of Man teaches similar ingredients with overlapping proportions as discussed above, hence, would behave similarly.  
Claims 1-2, 4, 6-8, 10 and 12-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryther et al. (US 2010/0317559), hereinafter “Ryther ‘559” in view of Man. 
	Ryther ‘559 teaches, in one embodiment, a method of cleaning polymerized zero trans fat soils from soiled surfaces using a high alkaline-solvent composition including one or more alkaline wetting and saponifying agents, a chelating/sequestering system and a surface 
modifying-threshold agent system, and the method includes forming a composition 
and contacting a soiled surface with the composition (see paragraph [0006], page 1). Ryther ‘559 also teaches a high-alkaline solvent composition including between about 1 wt. % to about 20 wt. % of alkaline wetting and saponifying agent(s), between about 0.1 wt. % to about 15 wt. % of a chelating/sequestering system and between about 0.5 wt. % to about 30 wt. % of a surface modifying threshold agent system, the composition may include between about 0.1 wt. % to about 20 wt. % one or more cleaning agent(s) including a surfactant or surfactant system and/or a solvent or solvent system and/or a cleaning booster; and may also include between about 0.01 wt. % to about 5 wt. % of one or more additive(s) (see paragraph [0007], pages 1-2). The composition is applied to a soiled surface to be cleaned for an amount of time sufficient to substantially penetrate a polymerized zero trans fat soil, preferably between about 30 
seconds and about 24 hours depending on the level of polymerization (see claim 26). The surface to be cleaned is selected from the group consisting of food processing equipment and environmental surfaces such as walls, floors and miscellaneous equipment used during food production (see claim 25). The composition can be formulated in a concentrated form which then may be diluted to the desired concentration merely with water at the intended use location, and the composition concentrates and various dilutions of these concentrates 
selected depending upon the particular polymerized zero trans fat soil that is to be removed, and the surfactants that can be used in the system include anionic, nonionic, cationic, and zwitterionic surfactants (see paragraph [0028], page 4).  Suitable surfactants may also include food grade surfactants, linear alkylbenzene sulfonic acids and their salts (see paragraphs [0040] and [0042], page 5), for example, sodium dodecylbenzene sulfonic acid (see paragraph [0041], page 5). The pH of the cleaning composition is about 11 or greater, about 12 or greater, or about 13 or greater (see paragraph [0017], page 3).  Ryther ‘559 also teaches that one or more thickening agents may also be provided in some embodiments (see paragraph [0055], page 7).
Ryther ‘559, however, fails to specifically disclose: (1)  a method for removing a polymerized fat soil wherein the composition comprises alkanolamine, monoethanolamine linear alkyl benzene sulfonate and solvent, in their respective proportions, the concentrate not containing 
	It is known from Man, an analogous art in cleaning compositions for cleaning any of a variety of objects like pipes or vessels in a food processing plant or a floor (see abstract; paragraph [0009], page 1), that anionic surfactants include alkylaryl sulfonic acids and salts thereof (see paragraph [0145], page 15, and an example is monoethanolamine salt of a straight (linear) alkyl benzene sulfonate (see paragraph [0146], page 15).
With respect to differences (1)-(5), it would have been obvious to one of ordinary skill in the art at the time the invention was made to have performed a method for removing a polymerized fat soil or food soils with a composition comprising benzyl alcohol, monoethanolamine and alkylbenzene sulfonate, in their optimum proportions, because these are some of the suitable selections of solvents, cosolvents and surfactants taught by Ryther ‘559. It would also have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the alkylbenzene sulfonate of Ryther ‘559 with monoethanolamine salt of a straight (linear) alkyl benzene sulfonate of Man because the simple substitution of one 
 With respect to the respective proportions of said ingredients, considering the teachings of Ryther ‘559 above, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With respect to the composition having a use solution pH of less than 11, considering that Ryther ‘559 teaches that the pH of the cleaner composition is about 11 or greater as disclosed in paragraph [0017], and as the word “about” permits some tolerance (see In re Ayers, 69 USPQ 109, and In re Erickson, 145 USPQ 207), the pH of about 11 in Ryther ‘559 may be considered to read on the use solution pH of less than 11 recited in instant claims 1 and 13. In addition, if the range of prior art and claimed range do not overlap, obviousness may still exist if the range are close enough that one would not expect a difference in properties, In re Woodruff 16 USPQ 2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v.  Banner 227 USPQ 773 (Fed. Cir. 1985); In re Aller 105 USPQ 233 (CCPA 1955).

With respect to difference (6), it would have been obvious to one of ordinary skill in the art at the time the invention was made to reasonably expect the composition of Ryther ‘559 in view of Man to be non-corrosive to aluminum and be compatible with catalytic converter substrate surfaces because Ryther ‘559 in view of Man teaches similar ingredients with overlapping proportions as discussed above, hence, would behave similarly.  

Claims 1-2, 4, 6-8, 10 and 12-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryther et al. (US 2010/0317560), hereinafter “Ryther ‘560” in view of Man.
	Ryther ‘560 teaches, in one embodiment, a method of cleaning polymerized zero trans fat soils from soiled surfaces using a high alkaline-solvent composition including one or more soil wetting and cleaning solvent(s) and one or more alkaline agents that wets and saponifies the soil, and the method includes forming a composition and contacting a soiled surface with the composition (see paragraph [0006], page 1). Ryther ‘560 also teaches a high-alkaline-solvent composition including between about 0.1% and about 50% by weight one or more 
soil wetting and cleaning solvent(s) and between about 0.1% and about 75% by weight one or more alkaline agent(s) that wets and saponifies the soil; the composition may include between 
selected depending upon the particular polymerized zero trans fat soil that is to be removed, and the surfactants that can be used in the system include anionic, nonionic, cationic, and zwitterionic surfactants (see paragraph [0022], page 4).  Suitable surfactants may also include may include one or more thickening agents (see paragraph [0043], page 5), hence, the thickening agent is not an essential ingredient of the composition.  
Ryther ‘560, however, fails to specifically disclose: (1)  a method for removing a polymerized fat soil wherein the composition comprises alkanolamine, monoethanolamine linear alkyl benzene sulfonate and solvent, in their respective proportions, the concentrate not containing thickeners, and wherein the diluted concentrate has a use solution pH of less than 11 as recited in independent claim 1; (2) the solvent is benzyl alcohol as recited in claims 8 and 10; (3) the alkanolamine source is monoethanolamine as recited in claims 6 and 10;  (4) a composition comprising monoethanolamine, monoethanolamine linear alkyl benzene sulfonate and solvent, in their respective proportions, the concentrate not containing thickeners and sodium, and the pH of less than 11 at a dilution range from about 1:1 to about 1:10 as recited in independent claim 13; (5), wherein the composition does not contain sodium hydroxide as recited in claim 17; and  (6) wherein the composition is noncorrosive to aluminum as recited in claim 19, and is compatible with catalytic converter substrate surfaces as recited in claim 20.
	It is known from Man, an analogous art in cleaning compositions for cleaning any of a variety of objects like pipes or vessels in a food processing plant or a floor (see abstract; paragraph [0009], page 1), that anionic surfactants include alkylaryl sulfonic acids and salts 
With respect to differences (1)-(5), it would have been obvious to one of ordinary skill in the art at the time the invention was made to have performed a method for removing a polymerized fat soil or food soils with a composition comprising benzyl alcohol, monoethanolamine and alkylbenzene sulfonate, in their optimum proportions, because these are some of the suitable selections of solvents, cosolvents and surfactants taught by Ryther ‘560. It would also have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the alkylbenzene sulfonate of Ryther ‘560 with monoethanolamine salt of a straight (linear) alkyl benzene sulfonate of Man because the simple substitution of one alkylbenzene sulfonate for another would achieve the predictable result of acting as anionic surfactant.  In addition, the substitution of one anionic surfactant salt form for another is likely to be obvious when it does no more than yield predictable results.
 With respect to the respective proportions of said ingredients, considering the teachings of Ryther ‘560 above, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With respect to the composition having a use solution pH of less than 11, considering that Ryther ‘560 teaches that the pH of the cleaner composition is about 11 or greater as disclosed in paragraph [0019], and as the word “about” permits some tolerance (see In re Ayers, 69 USPQ 109, and In re Erickson, 145 USPQ 207), the pH of about 11 in Ryther ‘560 may be considered to read on the use solution pH of less than 11 recited in instant claims 1 and 13. In addition, if the range of prior art and claimed range do not overlap, obviousness may still exist if the range are close enough that one would not expect a difference in properties, In re Woodruff 16 USPQ 2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v.  Banner 227 USPQ 773 (Fed. Cir. 1985); In re Aller 105 USPQ 233 (CCPA 1955).
	It would also have been obvious to one of ordinary skill in the art at the time the invention was made to not have included thickening agent, sodium compounds or sodium hydroxide because the sodium hydroxide is only part of the selections of alkalinity sources as disclosed in paragraph [0020], and the thickening agent is only optional as disclosed in paragraph [0055], hence, not required components, and none of the essential ingredients in Ryther ‘560 contain sodium. 
With respect to difference (6), it would have been obvious to one of ordinary skill in the art at the time the invention was made to reasonably expect the composition of Ryther ‘560 in view of Man to be non-corrosive to aluminum and be compatible with catalytic converter substrate surfaces because Ryther ‘560 in view of Man teaches similar ingredients with overlapping proportions as discussed above, hence, would behave similarly.  
Response to Arguments
Applicant's arguments filed on May 21, 2021 have been fully considered but they are not persuasive. 
	With respect to the obviousness rejection based upon Smith in view of Man, Applicant argues that independent claims 1 and 13 have been amended to indicate that the surfactant is present in an amount of from about 12 wt% to about 80 wt%. Applicant then argues that Smith is directed to pseudo-stable phase-splitting cleaning, antimicrobial, degreasing or stripping solvent composition (col. 2, lines 32-34), wherein “pseudo-stable” refers to a composition that forms a single phase when subject to mild mixing or other agitation, but will promptly form two or more phases when left undisturbed (col. 2, lines 38-43), and as such, Smith teaches that its compositions should not contain excessive amounts of surfactants, as larger amounts of surfactant will tend to cause stability rather than pseudo-stability (col. 8, lines 11-16), therefore, it is important that the compositions of Smith contain no more than 10 wt% of surfactant, more preferably 0 to 3%, and most preferably substantially surfactant-free (col. 8, lines 19-24). Applicant then argues that as Smith is clear in its teachings that there should be no more than 10 wt% of surfactant, and would be preferably substantially surfactant-free, it would not have been obvious to include from about 12 wt% to about 80 wt% of surfactant as claimed. Applicant further argues that Man would not fill the gaps left by Smith with respect to the surfactant concentration, particularly as Man is directed to achieving phase stable compositions rather than the pseudo-stable compositions taught in Smith.
The Examiner respectfully disagrees with the above arguments because Smith teaches that the concentrates will contain no more than about 10% surfactant as disclosed in col. 8, lines the word “about” permits some tolerance (see In re Ayers, 69 USPQ 109, and In re Erickson, 145 USPQ 207),  the “no more than about 10% surfactant” of Smith may be considered to read on the minimum limit of about 12 wt% surfactant recited in instant claims 1 and 13. In addition, if the range of prior art and claimed range do not overlap, obviousness may still exist if the range are close enough that one would not expect a difference in properties, In re Woodruff 16 USPQ 2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v.  Banner 227 USPQ 773 (Fed. Cir. 1985); In re Aller 105 USPQ 233 (CCPA 1955).
	With respect to the obviousness rejection based upon Underwood in view of Man, Applicant argues that the Office correctly acknowledges that Underwood fails to disclose that the alkylbenzene sulfonate is a monoethanolamine alkylbenzene sulfonate and cites to Man to allegedly fill the gaps left by Underwood for allegedly teaching a monoethanolamine linear alkyl benzene sulfonate. Applicant further argues that Underwood and Man are not in the same field of endeavor, Underwood is directed to greasy soils encountered on surfaces in the food service industry, including removal of polymerized soils that present different challenges from fresh, greasy soils (see Underwood at [0002]), whereas Man is directed to improving compositions containing peroxycarboxylic acid compositions (which are entirely absent from both Underwood and the present application) and particularly the use of peroxycarboxylic acids for antimicrobial activity (see Man at [0003]). Hence, the obviousness rejection over Smith in view of Man is maintained for the same reasons as in paragraph 13 above. 
	The Examiner respectfully disagrees with the above arguments because Underwood and Man are in the same field of endeavor. Underwood relates to cleaner concentrates, associated cleaners, and associated methods for use in removing from surfaces fresh, greasy soils and 
	With respect to the obviousness rejection based upon Ryther ‘559 in view of Man, Applicant argues that claims 1 and 13 have been amended to specify that the use solution pH is less than 11, however, the pH of the composition of Ryther ‘559 is disclosed as being 11 or greater, and further may be about 13 or greater at [0017]. Applicant also argues that the present application recognizes the drawbacks of highly alkaline compositions, especially as it comes to requiring the use of personal protective equipment to handle such alkaline compositions (see p.2, line 31 through p.3, line 6 of the present application), therefore, a person skilled in the art in reaching such objectives of overcoming highly alkaline compositions, while still having efficacy on polymerized fat soils, would not look to Ryther ‘559 as Ryther ‘559 teaches away from compositions that are less corrosive and provide a lower pH.  Applicant also argues that while it is understood that Man has been cited particularly for the purpose of allegedly teaching the monoethanolamine linear alkyl benzene sulfonate, Applicant notes that Man further fails to fill the gaps left by Ryther ‘559 with respect to the pH. 
The Examiner respectfully disagrees with the above arguments because Ryther ‘559 teaches that the pH of the cleaner composition is about 11 or greater as disclosed in paragraph the word “about” permits some tolerance (see In re Ayers, 69 USPQ 109, and In re Erickson, 145 USPQ 207), the pH of about 11 in Ryther ‘559 may be considered to read on the use solution pH of less than 11 recited in instant claims 1 and 13. In addition, if the range of prior art and claimed range do not overlap, obviousness may still exist if the range are close enough that one would not expect a difference in properties, In re Woodruff 16 USPQ 2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v.  Banner 227 USPQ 773 (Fed. Cir. 1985); In re Aller 105 USPQ 233 (CCPA 1955). Accordingly, the obviousness rejection over Ryther ‘559 in view of Man is maintained for the same reasons as set forth in paragraph 15 above. 
	With respect to the obviousness rejection based upon Ryther ‘560 in view of Man, Applicant argues that the same arguments presented above in Ryther ‘559 can also be applied to the rejection over Ryther ‘560, in particular, Ryther ‘560 also teaches that the pH of the invention has a pH of 11 or greater, or 13 or greater at [0019], and therefore the ability for the present methods and compositions to achieve use solutions with pH levels less than 11, while still removing polymerized fat soils is not obvious over Ryther ‘560.  
The Examiner respectfully disagrees with the above arguments because Ryther ‘560 teaches that the pH of the cleaner composition is about 11 or greater as disclosed in paragraph [0019], and as the word “about” permits some tolerance (see In re Ayers, 69 USPQ 109, and In re Erickson, 145 USPQ 207), the pH of about 11 in Ryther ‘560 may be considered to read on the use solution pH of less than 11 recited in instant claims 1 and 13. In addition, if the range of prior art and claimed range do not overlap, obviousness may still exist if the range are close enough that one would not expect a difference in properties, In re Woodruff 16 USPQ 2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v.  Banner 227 USPQ 773 (Fed. Cir. 1985); In re Aller 105 USPQ . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                             /LORNA M DOUYON/                                                                             Primary Examiner, Art Unit 1761